DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the last line of paragraph [0018], “no limited” should be --not limited--; the specification refers to a left hand portion 506a and a right hand portion 506b and hand grip portions 508a, 508b, and refers to 
Appropriate correction is required.

Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:
In line 2 of claim 2, “a first one of” should likely be --one of--, for clarity if Applicant does not intend to refer to the “first handle” recited in claim 1
In line 2 of claim 9, “a first one of” should likely be --one of--, for clarity if Applicant does not intend to refer to the “first handle” recited in claim 8
In line 2 of claim 16, “a first one of” should likely be --one of--, for clarity if Applicant does not intend to refer to the “first handle” recited in claim 15
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The claim limitation(s) being interpreted under 35 U.S.C. 112(f) include “means for securing the center body portion to the access panel” recited in claims 5 and 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitation “means for securing the center body portion to the access panel,” recited in both claim 5 and claim 12, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that secures the center body portion to the access panel, as recited in claims 5 and 12. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Androsyuk et al., US 6827235 [hereinafter: Androsyuk].

Regarding claim 1, Androsyuk discloses a handle assembly for an access panel comprising: 
a center body portion (col. 2 line 49: a bracket);
first and second handles (8, 10 Fig. 1) rotatably connected to the center body portion (col. 2 lines 47-53) such that the handles are rotatable toward each other to a first position (illustrated by movement from Fig. 1 (second position) to Fig. 3 (first position); col. 3 lines 36-39) and away from each other to a second position (illustrated by movement from Fig. 3 (first position) to Fig. 1 (second position); col. 3 lines 29-30); and
a gear assembly (12, 16, 28 Fig. 1) for connecting the first and second handles to the center body portion (col. 2 lines 47-53).

	Regarding claim 2, Androsyuk discloses the handle assembly of claim 1, wherein the gear assembly produces a corresponding rotational movement of a first one of the first and second handles in response to rotational movement of the other one of the first and second handles (col. 2 line 66-col. 3 line 9).

	Regarding claim 3, Androsyuk discloses the handle assembly of claim 1, wherein the gear assembly prevents the first and second handles from rotating in the same direction at the same time (col. 2 line 66-col. 3 line 9 and col. 3 lines 17-24: the gears are always meshed, the gears cause the handles to rotate in opposite directions from the second position and prevent movement of the handles in the same direction at the same time from the first position).

Regarding claim 4, Androsyuk discloses the handle assembly of claim 1, wherein a front face of the first handle includes at least one boss (24 Fig. 1) and a front face of the second handle includes at least one pocket (26 Fig. 1) corresponding to the at least one boss (col. 3 lines 15-19) such that when the handles are in the first position (Fig. 3), the at least one boss is received within the at least one pocket (col. 3 lines 11-13).

Regarding claim 5, Androsyuk discloses the handle assembly of claim 1, further comprising means for securing the center body portion to the access panel (col. 2 line 49 and Fig. 1 illustrate a fastener securing the bracket to the face).

Regarding claim 6, Androsyuk discloses the handle assembly of claim 1, further comprising at least one torsion spring (30 Fig. 2) for biasing the at least one of the first and second handles to the second position (col. 2 lines 55-61).

Regarding claim 7, Androsyuk discloses the handle assembly of claim 1, wherein in the first position (Fig. 3), the first and second handles extend perpendicularly from a front surface of the access panel (illustrated in Fig. 3; col. 1 lines 55-58) and in the second position (Fig. 1), the first and second handles lie substantially flat against the front surface of the access panel on opposite sides of the center body (illustrated in Fig. 1; col. 3 lines 29-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Androsyuk, US 6827235, alone.

Regarding claim 8, Androsyuk discloses at least one handle assembly comprising:
a center body portion (col. 2 line 49: a bracket);
first and second handles (8, 10 Fig. 1) rotatably connected to the center body portion (col. 2 lines 47-53) such that the handles are rotatable toward each other to a first position (illustrated by movement from Fig. 1 (second position) to Fig. 3 (first position); col. 3 lines 36-39) and away from each other to a second position (illustrated by movement from Fig. 3 (first position) to Fig. 1 (second position); col. 3 lines 29-30); and
a gear assembly (12, 16, 28 Fig. 1) for connecting the first and second handles to the center body portion (col. 2 lines 47-53).
However, Androsyuk is silent to an access panel comprising at least one handle assembly connected to the access panel. 
	One of ordinary skill in the art before the effective filing date of the claimed invention would understand the handle assembly disclosed by Androsyuk is capable of being used with structures other than a banknote cassette without affecting operation of the handle assembly. One of ordinary skill in the art would recognize the handle assembly disclosed by Androsyuk is capable of being connected to an access panel instead of a face of a casing with a reasonable expectation of success. 

	Regarding claim 9, Androsyuk teaches the access panel of claim 8, wherein the gear assembly produces a corresponding rotational movement of a first one of the first and second handles in response to rotational movement of the other one of the first and second handles (col. 2 line 66-col. 3 line 9).

	Regarding claim 10, Androsyuk teaches the access panel of claim 8, wherein the gear assembly prevents the first and second handles from rotating in the same direction at the same time (col. 2 line 66-col. 3 line 9 and col. 3 lines 17-24: the gears are always meshed, the gears cause the handles to rotate in opposite directions from the second position and prevent movement of the handles in the same direction at the same time from the first position).

Regarding claim 11, Androsyuk teaches the access panel of claim 8, wherein a front face of the first handle includes at least one boss (24 Fig. 1) and a front face of the second handle includes at least one pocket (26 Fig. 1) corresponding to the at least one boss (col. 3 lines 15-19) such that when the handles are in the first position (Fig. 3), the at least one boss is received within the at least one pocket (col. 3 lines 11-13).

Regarding claim 12, Androsyuk teaches the access panel of claim 8, further comprising means for securing the center body portion to the access panel (col. 2 line 49 and Fig. 1 illustrate a fastener securing the bracket to the face, the face of the casing corresponds to the access panel).

Regarding claim 13, Androsyuk teaches the access panel of claim 8, further comprising at least one torsion spring (30 Fig. 2) for biasing the at least one of the first and second handles to the second position (col. 2 lines 55-61).

Regarding claim 14, Androsyuk teaches the access panel of claim 8, wherein in the first position (Fig. 3), the first and second handles extend perpendicularly from a front surface of the access panel (illustrated in Fig. 3; col. 1 lines 55-58) and in the second position (Fig. 1), the first and second handles lie substantially flat against the front surface of the access panel on opposite sides of the center body (illustrated in Fig. 1; col. 3 lines 29-31).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Androsyuk, US 6827235, in view of Luo, CN 111140080 A, references to the attached machine translation.

	Regarding claim 15, Androsyuk discloses at least one handle assembly comprising:
a center body portion (col. 2 line 49: a bracket);
first and second handles (8, 10 Fig. 1) rotatably connected to the center body portion (col. 2 lines 47-53) such that the handles are rotatable toward each other to a first position (illustrated by movement from Fig. 1 (second position) to Fig. 3 (first position); col. 3 lines 36-39) and away from each other to a second position (illustrated by movement from Fig. 3 (first position) to Fig. 1 (second position); col. 3 lines 29-30); and
a gear assembly (12, 16, 28 Fig. 1) for connecting the first and second handles to the center body portion (col. 2 lines 47-53).
However, Androsyuk is silent to an aircraft comprising an access panel and a handle assembly secured to the access panel. 
	 Luo teaches a known handle assembly for aviation. Luo teaches an aircraft ([0004]) comprising: an access panel ([0007]); and a handle assembly secured to the access panel (Fig. 1, [0007]).
One of ordinary skill in the art before the effective filing date of the claimed invention would understand the handle assembly disclosed by Androsyuk is capable of being secured to structures other than a banknote cassette without affecting operation of the handle assembly. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the handle assembly disclosed by Androsyuk is capable of being secured to an access panel of an aircraft as suggested by Luo with a reasonable expectation of success to prevent injuries when the handle is not in use (Luo [0004]-[0006]) and effectively utilize the available space (Luo [0004]-[0006]; Androsyuk col. 1 lines 28-32 and col. 3 lines 29-31).

Regarding claim 16, Androsyuk, in view of Luo, teaches the aircraft of claim 15, wherein the gear assembly produces a corresponding rotational movement of a first one of the first and second handles in response to rotational movement of the other one of the first and second handles (Androsyuk col. 2 line 66-col. 3 line 9).

	Regarding claim 17, Androsyuk, in view of Luo, teaches the aircraft of claim 15, wherein the gear assembly prevents the first and second handles from rotating in the same direction at the same time (Androsyuk col. 2 line 66-col. 3 line 9 and col. 3 lines 17-24: the gears are always meshed, the gears cause the handles to rotate in opposite directions from the second position and prevent movement of the handles in the same direction at the same time from the first position).

Regarding claim 18, Androsyuk, in view of Luo, teaches the aircraft of claim 15, wherein a front face of the first handle includes at least one boss (Androsyuk 24 Fig. 1) and a front face of the second handle includes at least one pocket (Androsyuk 26 Fig. 1) corresponding to the at least one boss (Androsyuk col. 3 lines 15-19) such that when the handles are in the first position (Androsyuk Fig. 3), the at least one boss is received within the at least one pocket (Androsyuk col. 3 lines 11-13).

Regarding claim 19, Androsyuk, in view of Luo, teaches the aircraft of claim 15, further comprising at least one torsion spring (Androsyuk 30 Fig. 2) for biasing the at least one of the first and second handles to the second position (Androsyuk col. 2 lines 55-61).

Regarding claim 20, Androsyuk, in view of Luo, teaches the aircraft of claim 15, wherein in the first position (Androsyuk Fig. 3), the first and second handles extend perpendicularly from a front surface of the access panel (Androsyuk illustrated in Fig. 3; col. 1 lines 55-58) and in the second position (Androsyuk Fig. 1), the first and second handles lie substantially flat against the front surface of the access panel on opposite sides of the center body (Androsyuk illustrated in Fig. 1; col. 3 lines 29-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clausen, US 8047583, related to a split handle for an aircraft door.
Hollingsworth, US 6499187, related to a handle assembly with first and second handles that come together and are aligned by fingers entering into corresponding slots on each handle.
Beijer, US 4487440, related to an aircraft grip with two handles that rotate towards each other for operation.
Szabo, US 4189037, related to a handle assembly with first and second handles that rotate towards each other to be perpendicular to the case and rotate away from each other when not in use.
Erhard, US 3265168, related to a handle assembly with first and second handles that rotate towards each other and are aligned by teeth entering corresponding grooves.
Savidge, US 2020/0199920, related to an aircraft grip with two handles that rotate towards each other to be operable and rotate away from each other to lay flat against the panel, and including a driving member with teeth coupled to a shaft for opening and closing the door.
Auriac, US 10087664, related to an aircraft handle assembly with a first handle that rotates away and towards a second handle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675